 

Exhibit 10.2

 

[tlogo_ex10-2.jpg]

 

July 23, 2014

 

InspireMD, Inc.

800 Boylston Street, Suite 1600

Boston, MA 02199

Attn: Craig Shore

 

AMENDMENT NO. 2

 

Re:        Loan and Security Agreement dated as of October 23, 2013 (as may be
amended from time to time) by and between InspireMD, Inc. and Inspire M.D LTD
(individually and collectively, referred to as “Borrower”) and Hercules
Technology Growth Capital, Inc. (“Lender”) (the“Agreement”)

 

This letter will serve as an amendment by Lender of the requirement set forth in
Section 7.14 of the Agreement. Section 7.14 is hereby amended and restated as
follows:

 

7.14 Designated Account. Maintain at all times in the Designated Account cash
and cash equivalents, which shall be deemed to include (even though not held in
the Designated Account) cash collected from Receivables by Inspire M.D Ltd. and
InspireM.D GmbH within the previous 7 days, and cash transferred to Inspire M.D
Ltd. (outside of the Designated Account) for the settlement of Permitted
Indebtedness within the following 7 days, in each unrestricted and unencumbered,
in an aggregate amount of at least the lesser of (a) an amount equal to one
hundred percent (100.0%) of the then outstanding principal amount of the Term
Loan Advance and (b) an amount equal to seventy-five percent (75.0%) of the
aggregate amount of all of Borrower’s worldwide cash and cash equivalents.

 

The foregoing amendment is limited to the modification described herein and the
Agreement shall otherwise remain unchanged in all respects.

 

Should you have any questions regarding this amendment No. 2, please do not
hesitate to call me at (650) 289-3078.

 

AGREED AND ACKNOWLEDGED BY:   HERCULES TECHNOLOGY GROWTH CAPITAL, INC.     /s/
Ben Bang   Name: Ben Bang   Title:  

 

 

 

 

INSPIREMD, INC.       /s/ Craig Shore   Name: Craig Shore   Title: CFO      
INSPIRE M.D. LTD.       /s/ Craig Shore   Name: Craig Shore   Title: CFO  

 

400 Hamilton Avenue Suite 310 650.289.3060   Palo Alto, CA  94301 650-289-3060
650.473.9194 www.HerculesTech.com

 

- 2 -

 

 